DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/392,361, application filed on 04/23/2019.  Claims 1-25 are currently pending in this application. 

Claim Rejections - 35 USC § 102
3.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.          Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Orlassino et al. (US PG Pub No. 2009/0158423).

5.          With respect to claim 1, Orlassino teaches:
a housing having a recess configured to receive a latch of a charging cradle to lock the mobile computing device in the charging cradle (see locking mechanism as part of docking station to secure and lock in device, paragraph [0012]);
a set of charging contacts configured to engage with corresponding power connectors of the charging cradle (charging station having charging contacts, power connectors, paragraphs [0010-0015]); and a processor configured to:
(see unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]); and
when the unlock condition is satisfied, cause the charging cradle to release the latch (releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

6.          With respect to claim 2, Orlassino teaches:
a power supply subsystem connected with a battery, wherein the set of charging contacts is connected to the power supply subsystem; and a signaling switch connected between the charging contacts (see paragraph [0007]-[0015], [0070-0077]).

7.          With respect to claim 3, Orlassino teaches:
wherein when the unlock condition is satisfied, the processor is further configured to:
toggle the signaling switch according to a command sequence to generate a current profile across the charging contacts and cause the charging cradle to release the latch responsive to detection of the current profile (unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]; releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

8.          With respect to claim 4, Orlassino teaches:
(unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]; releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

9.          With respect to claim 5, Orlassino teaches:
wherein the processor is further configured to disconnect the power supply subsystem from the charging contacts by opening a switch connected between the charging contacts and the power supply subsystem (see paragraph [0007]-[0015], [0070-0077]).

10.          With respect to claim 6, Orlassino teaches:
wherein the mobile computing device further comprises a memory storing a plurality of command identifiers (see paragraph [0007]-[0015], [0070-0077]); and
wherein the processor is further configured, when the unlock condition is satisfied, to select an active one of the command identifiers and to generate the command sequence according to the active command identifier (see paragraph [0007]-[0015], [0070-0077]).

11.          With respect to claim 7, Orlassino teaches:
(see paragraph [0007]-[0015], [0070-0077]).

12.          With respect to claim 8, Orlassino teaches:
wherein the command identifier corresponds to an unlock command, and wherein the command parameter indicates a timeout period for the unlock command (see time to release device, stop charging, activating signal, paragraph [0070-0075]).

13.          With respect to claim 9, Orlassino teaches:
wherein the processor is further configured, in order to toggle the signaling switch according to the command sequence, to:
activate the signaling switch for a first predetermined time period for a first binary value (see time to release device, stop charging, activating signal, paragraph [0070-0075]); and
activate the signaling switch for a second predetermined time period for a second binary value (see time to release device, stop charging, activating signal, paragraph [0070-0075]).

14.          With respect to claim 10, Orlassino teaches:
wherein the processor is configured to toggle the signaling switch according to the command sequence to generate a current profile across the charging contacts, to (see paragraph [0007]-[0015], [0070-0077]).

15.          With respect to claim 11, Orlassino teaches:
receiving electrical power from a charging cradle via a set of charging contacts configured to engage with corresponding power connectors of the charging cradle (charging station having charging contacts, power connectors, paragraphs [0010-0015]), 
wherein the charging cradle includes a latch received in a recess of a housing of the mobile computing device to lock the mobile computing device in the charging cradle (locking mechanism as part of docking station to secure and lock in device, paragraph [0012]);
responsive to detecting an unlock event, determining whether an unlock condition is satisfied (see unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]); and
when the unlock condition is satisfied, causing the charging cradle to release the latch (releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

16.          With respect to claim 12, Orlassino teaches:
receiving electrical power from a charging cradle via a set of charging contacts configured to engage with corresponding power connectors of the charging cradle (charging station having charging contacts, power connectors, paragraphs [0010-0015]), 
wherein the charging cradle includes a latch received in a recess of a housing of the mobile computing device to lock the mobile computing device in the charging cradle (locking mechanism as part of docking station to secure and lock in device, paragraph [0012]);
responsive to detecting an unlock event, determining whether an unlock condition is satisfied (see unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041])); and
when the unlock condition is satisfied, causing the charging cradle to release the latch (releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

17.          With respect to claim 13, Orlassino teaches:
when the unlock condition is satisfied, disconnecting a power supply subsystem of the mobile computing device from the set of charging contacts (unlock device, release charge, device not charging, release device, paragraph [007-0010], [0070-0077]).

18.          With respect to claim 14, Orlassino teaches:
toggling a signaling switch connected between the charging contacts according to a command sequence to generate a current profile across the charging contacts, to cause the charging cradle to release the latch responsive to detection of the current (unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]; releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

19.          With respect to claim 15, Orlassino teaches:
disconnecting the power supply subsystem from the charging contacts by opening a switch connected between the charging contacts and the power supply subsystem (see paragraph [0007]-[0015], [0070-0077]).

20.          With respect to claim 16, Orlassino teaches:
storing a plurality of command identifiers in a memory of the mobile computing device (see paragraph [0007]-[0015], [0070-0077]); and
when the unlock condition is satisfied, selecting an active one of the command identifiers and generating the command sequence according to the active command identifier (unlock conditions to detect unlock event, facilitating device security, initiating action remotely, paragraph [0037-0041]; releasing device, unlocking a device based on status of locking condition, paragraph [0070-0075]).

21.          With respect to claim 17, Orlassino teaches:
generating the command sequence by binary-encoding the active command identifier (see paragraph [0007]-[0015], [0070-0077]).

Orlassino teaches:
generating the command sequence by binary-encoding the active command identifier and a command parameter (see paragraph [0007]-[0015], [0070-0077]).

23.          With respect to claim 19, Orlassino teaches:
wherein the command identifier corresponds to an unlock command, and wherein the command parameter indicates a timeout period for the unlock command see time to release device, stop charging, activating signal, paragraph [0070-0075]).

24.          With respect to claim 20, Orlassino teaches:
activating the signaling switch for a first predetermined time period for a first binary value (specifying device access time, paragraph [0009]); and
activating the signaling switch for a second predetermined time period for a second binary value (see time to release device, stop charging, activating signal, paragraph [0070-0075]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851